Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


The Crawford Family Farm Partnership,                 Appeal from the County Court at Law of
Appellant                                             Lamar County, Texas (Tr. Ct. No. 80810).
                                                      Opinion delivered by Justice Moseley,
No. 06-12-00113-CV        v.                          Chief Justice Morriss and Justice Carter
                                                      participating.
TransCanada Keystone Pipeline, L. P.,
Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, The Crawford Family Farm Partnership, pay all costs
of this appeal.




                                                      RENDERED AUGUST 27, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk